Citation Nr: 1631018	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-27 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his brother


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which reopened a previously denied claim for service connection for a back disability.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In April 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the Agency of Original Jurisdiction (AOJ) is also processing    appeals on multiple other issues in response to notices of disagreement (NODs) submitted by the Veteran in August 2015 and March 2016.  Such appeals are contained in the VACOLS appeals tracking system as active appeals at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on those appeals.  As such, no action will be taken by the Board at this time, and  those issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A May 1968 rating decision, of which the Veteran was notified in June 1968, denied the Veteran's claim for service connection for a back disability.  The Veteran did not disagree with that decision or submit relevant evidence within      the appeal period, and that rating decision is final.

2.  The evidence submitted since the May 1968 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection 
for a back disability. 



CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim for service connection for a back disability was denied in  a May 1968 rating decision, and the Veteran was sent a letter notifying him of the decision in June 1968.  The Board notes that the Veteran has asserted that he did     not receive notice of the May 1968 decision until initiating the claim on appeal. VA regulations provide that notice means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q) (2015).  The Court has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Jones v. West, 12 Vet. App. 98, 100 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  The Court has specifically held that a statement by a claimant, standing 
alone, is not sufficient to rebut the presumption of regularity in AOJ operations.       YT v. Brown, 9 Vet. App. 195, 199 (1996).  Here, the record reflects that the June      1968 notice letter was sent to the latest address of record, and that the Veteran corresponded with VA from that address before and after the June 1968 letter.  As such, and as there is no evidence beyond the bare statement of the Veteran that he   did not receive the notice letter, the presumption of regularity is not rebutted.

Accordingly, as the Veteran did not appeal the rating decision nor submit relevant evidence within one year of the notification of the decision, the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110,    118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection was denied in the May 1968 rating decision because the Veteran's August 1967 separation examination was negative for residuals of back pain, essentially determining that the Veteran did not have a current back disability related to service.  The evidence received since that time includes many medical records showing a back disability, as well as a May 2016 private opinion relating the Veteran's back disability to service.  Additionally, a VA examination was conducted in December 2009, and the Veteran provided testimony regarding his back disability in an April 2016 hearing.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  

Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for a back disability is reopened.  


ORDER

New and material evidence having been submitted, the claim for service connection for a respiratory disability is reopened and, to this extent only, the appeal is granted.


REMAND

Further development of the Veteran's claim is required prior to adjudication of the claim for service connection for a back disability on the merits.

The Board notes that the Veteran submitted a May 2016 private opinion from a 
Dr. A.N. stating that there is a greater than 50 percent chance that the Veteran's chronic back pain and lumbar radiculopathy are due to an injury that he suffered from his work in the military.  This opinion, however, is insufficient for purposes  of determining service connection, as the physician did not provide an adequate rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Additionally, a number of medical records regarding the Veteran's back disability have been added to the record since the 2009 VA examination and March 2010 
opinion.  Specifically, the March 2010 opinion relied heavily on the fact that the record did not indicate that the Veteran had received treatment for his back at      any time between 1965 and 2009.  Subsequently added records, however, appear   to reflect that the Veteran received treatment for his back as early as 1981.  Accordingly, the Board finds remand is warranted so that an addendum opinion may be obtained which addresses the new medical evidence, including the May 2015 private opinion.

Furthermore, the record indicates that the Veteran has applied for, and may receive, disability benefits from the Social Security Administration (SSA).  As these records may contain relevant information in regards to this claim, such records should be requested on remand.  See Hyatt v. Nicholson, 21 Vet. App. 390 (2007).

Updated VA treatment records should also be associated with the claims file, and the Veteran should be given the opportunity to identify and provide releases for any private care providers who have treated him for his back disability.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his back disability.  After securing the necessary releases, the AOJ should request any relevant records identified which are not duplicative of those already of record.  If any requested records are not available, the Veteran and his representative should be notified and the claims file annotated as such.  

2.  Obtain and associate with the file updated VA treatment records dating since February 2016.

3.  Request from the SSA the records pertinent to any claim by the Veteran for disability benefits as well as    the medical records relied upon to decide the claim.  
If the records are not available, the Veteran and his representative should be notified and the claims file annotated as such.  

4.  Send the claims file to a VA physician to obtain         an opinion concerning the Veteran's back claim.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Following review of the claims file, the physician should again provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability arose in service or is otherwise related to service.  The examiner should specifically address the May 2016 private opinion by Dr. A.N.

The examiner should explain the reasons for any conclusion reached.

5.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


